1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     JASON A. MAHE,                                   Case No. 3:21-cv-00069-MMD-WGC

7                                   Plaintiff,                     ORDER
            v.
8
      HARTMAN, et al.,
9
                                Defendants.
10

11   I.     SUMMARY

12          Pro se Plaintiff Jason Mahe, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), filed a complaint under 42 U.S.C. § 1983.

14   (ECF No. 5 (“Complaint” (sealed)).) Mahe subsequently filed a motion for emergency

15   temporary restraining order and a motion for an emergency injunction. (ECF Nos. 8, 9

16   (“Motions”).)1 Before the Court is the Report and Recommendation (ECF No. 10 (“R&R”))

17   of United States Magistrate Judge William G. Cobb. The R&R recommends the Court deny

18   the Motions. Mahe timely filed his objection (ECF No. 13 (“Objection”)) to the R&R, and

19   Defendants did not file a response. Because the Court agrees with Judge Cobb and as

20   further explained below, the Court overrules Mahe’s Objection and adopts the R&R in full.

21   II.    BACKGROUND

22          The Court incorporates by reference Judge Cobb’s recitation of the factual

23   background provided in the R&R, which the Court adopts here. (ECF No. 10 at 1-4.)

24   III.   LEGAL STANDARD

25          A.     Review of the Magistrate Judge’s Recommendation

26          This Court “may accept, reject, or modify, in whole or in part, the findings or

27
28          1The   Court notes that the Motions are identical but were docketed separately to
     reflect that Mahe is seeking a temporary restraining order and/or preliminary injunction.
1    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

2    timely objects to a magistrate judge’s report and recommendation, then the Court is

3    required to “make a de novo determination of those portions of the [report and

4    recommendation] to which objection is made.” Id. The Court’s review is thus de novo

5    because Mahe filed his Objection. (ECF No. 13.)

6    IV.   DISCUSSION

7          Following a de novo review of the R&R and other records in this case, the Court

8    finds good cause to accept and adopt Judge Cobb’s R&R.

9          Judge Cobb recommends the Motions be denied as the pain medication issue

10   raised in the Complaint are separate than the pain medication issue raised in the Motions.

11   (ECF No. 10 at 7-8.) Mahe’s Objection fails to address Judge Cobb’s R&R and appears

12   to merely restate allegations related to Mahe’s safety and treatment in NDOC’s custody.

13   (ECF No. 13 at 2-4.) Mahe’s only mention of pain medication relates to his assertion that

14   denying him pain medication is in violation of “Medical Directive 447” without providing

15   more. In the absence of a sufficient nexus between the relief sought in the Motions and

16   alleged conduct raised and the relief sought in Mahe’s Complaint—as Judge Cobb also

17   articulated in his R&R—the Court lacks the authority to grant the relief requested in the

18   Motions. Accordingly, Mahe’s Objection is overruled. The Court therefore agrees with

19   Judge Cobb that the Motions should be denied and will adopt the R&R in its entirety.

20   V.    CONCLUSION

21         It is therefore ordered that the Report and Recommendation of Magistrate Judge

22   William G. Cobb (ECF No. 10) is accepted and adopted in full.

23         It is further ordered that Plaintiff Jason Mahe’s motion for emergency temporary

24   restraining order (ECF No. 8) and motion for an emergency injunction (ECF No. 9) are

25   denied.

26         DATED THIS 25th Day of May 2021.

27
28                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
                                                2
